     Case 3:17-cr-00533-EMC Document 1027 Filed 04/24/20 Page 1 of 2



 1   ROBERT WAGGENER - SBN - 118450
     214 DUBOCE AVENUE
 2   SAN FRANCISCO, CA 94103
     Phone:     (415) 431-4500
 3   Fax:       (415) 255-8631
     E-Mail:    rwlaw@mindspring.com
 4
     Attorney for Defendant RUSSELL TAYLOR OTT
 5
     MARCIA ANN MORRISSEY- SBN: 66921
 6   LAW OFFICE OF MARCIA ANN MORRISSEY
     11400 W. Olympic Blvd., STE 1500
 7   LOS ANGELES, CA 90064
 8   Attorney for Defendant RUSSELL TAYLOR OTT
 9
10                            UNITED STATES DISTRICT COURT
11                        NORTHERN DISTRICT OF CALIFORNIA
12

13   UNITED STATES OF AMERICA                    No. CR 17 533 EMC
14                      Plaintiff,               DEFENDANT RUSSELL TAYLOR
                                                 OTT’S JOINDER IN DIAZ BRIEF RE:
15                                               DEFENDANTS’ RIGHT TO BE
                                                 PRESENT AT THE ENTERPRISE
16                                               EXPERTS DAUBERT HEARING [Dkt.
                                                 No. 1019]
17
                                v.
18
     RUSSELL TAYLOR OTT,
19                                               Date : May 1, 2020
                        Defendant                Time : 1:30 p.m.
20                                               Ctrm: 5 – 17th Floor
                                                 Judge: Hon. Edward M. Chen
21
                                     /
22

23         TO:   THE UNITED STATES ATTORNEY FOR THE NORTHERN DISTRICT
                 OF CALIFORNIA; ASSISTANT UNITED STATES ATTORNEYS KEVIN
24               BARRY AND AJAY KRISHNAMURTHY; AND TO THE CLERK OF
                 THE ABOVE-ENTITLED COURT:
25
26

27
28   DEFENDANT OTT’S JOINDER IN DIAZ BRIEF [Dkt. No. 1019]
     Case 3:17-cr-00533-EMC Document 1027 Filed 04/24/20 Page 2 of 2



 1          PLEASE TAKE NOTICE that Defendant RUSSELL TAYLOR OTT, by and through his
 2   counsel of record, Robert Waggener and Marcia Morrissey, hereby joins Defendant David Diaz,
 3   III’s Individual Brief Re Defendant’s Right To Be Present At the Enterprise Experts Daubert
 4   Hearing. [Dkt. No. 1019] Defendant Ott has constitutional rights under the Fifth and Sixth
 5   Amendments and a statutory right under Rule 43 to be present at the Enterprise Experts Daubert
 6   hearing. Mr. Ott does not waive his right to be physically present for either the direct or the
 7   cross-examinations of the proposed enterprise experts.
 8

 9
10   DATED: April 24, 2020                                 Respectfully submitted,
11
12                                                                         /s/
                                                           ROBERT WAGGENER
13                                                         Attorney for Defendant
                                                           RUSSELL TAYLOR OTT
14

15
                                                                         /s/
16                                                         MARCIA MORRISSEY
                                                           Attorney for Defendant
17                                                         RUSSELL TAYLOR OTT
18

19
20

21
22

23
24

25
26

27
28   DEFENDANT OTT’S JOINDER IN DIAZ BRIEF [Dkt. No. 1019]

                                                       2
